DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: A Specification filed on 04/12/2021, page 1, paragraph [0001], there is missing of two new U.S. Patent No. 11,000,237 and 10,492,735.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1, 6 and 13 of U.S. Patent No. 11,000,237. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are similarly to one and another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rapport et al disclose the social adaptive networking system merely to note that some wants and desires can arise at the subconscious level and these can be inferred to a reasonable degree of confidence by carefully reading a person's facial expressions (e.g., micro-expressions) and/or other body gestures, by monitoring the persons' computer usage activities, by tracking the person's recent habitual or routine activities, and so on, without giving away that such is going on and without inappropriately intruding on reasonable expectations of privacy by the person. Proper reading of each 
Bangera et al discloses the surveillance system can include a micro-impulse radar (MIR) and video camera configured to survey a region. A controller can be configured to receive an input signal from the MIR, extract from the signal one or more physical or physiological attributes corresponding to a predicted human stress condition, and output a notification signal.		[US 2012/0116202]
Hong et al discloses the biometric monitoring devices, including various technologies that may be implemented in such devices, are discussed herein. Additionally, techniques for utilizing gyroscopes in biometric monitoring devices are provided. Such techniques may, in some implementations, involve obtaining swimming metrics regarding stroke cycle count, lap count, and stroke type.	[US 2014/0278229]
Yamamoto et al discloses the exercise support device includes a motion sensor that is worn on a user's body and outputs data regarding the motion status of the user's body when the user is performing a moving exercise, and a control section which acquires exercise information regarding the user's exercise status. The control section selects a specific exercise index having relatively strong correlation with a moving speed from exercise indexes acquired from the data outputted when the user moves on a movement section plural times at moving speeds different from each other, acquires a coefficient that is used in an approximate expression which represents the specific exercise index and is a linear function including the moving speed as a variable and 
[US2016/0081612]
Posio et al discloses the method for physiological monitoring of a user includes: acquiring, by an apparatus, physiological measurement data of the user, wherein the physiological measurement data is obtained using one or more sensor units; associating the physiological measurement data with a user account of the user, wherein the user account includes a plurality of coaching categories, and each coaching category includes one or more algorithms; determining whether the acquired physiological measurement data includes data required by at least one of the algorithms; and as a response to determining that the acquired physiological measurement data includes the required data for the at least one algorithm, performing the at least one algorithm. The performing causing an output of coaching-category- specific instructions to the user in each of the coaching categories including the at least one performed algorithm.	[US 2017/0340920]
Fedichev et al discloses the model to accurately assess and track changes in physical activity and locomotor patterns measured by an activity sensor such as accelerometer or step counter of mobile and wearable devices to evaluate the age, hazard rate or hazard ratio, frailty, obesity and type 2 diabetes status. The model is capable of detecting age-related and age-independent hazard rate or hazard ratio and other related parameters such as age, biological age, frailty, obesity and type 2 diabetes status that are detectable in activity sensor data acquired from freely moving subjects engaged in routine activities. The model have sufficient accuracy for practical 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
03/18/2022